Citation Nr: 0433569	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-14 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Recognition as a veteran for the purpose of eligibility for 
Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The appellant's status as a veteran, including his alleged 
dates of service, are at issue.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  The RO determined that the appellant 
could not be recognized as a veteran for the purpose of basic 
eligibility for VA benefits.  The appellant perfected an 
appeal of that decision.  

On July 14, 2004, the appellant failed to appear at a Board 
hearing before a Veteran Law Judge that had been scheduled at 
the RO at his request.  The Board has construed his failure 
to appear for the schedule hearing as a withdrawal of the 
request for the hearing.  38 C.F.R. § 20.702(d) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
2002).

In the substantive appeal filed by the appellant in April 
2004, he provided additional and more specific information 
pertaining to his alleged service, including his Unit Number, 
revised dates of service, and his Military Occupational 
Specialty (MOS).  No effort was subsequently made to utilize 
the information identified by the appellant in the 
verification of his service.  


It is incumbent upon VA to assist the appellant in obtaining 
evidence, the possible location of which has been 
specifically identified in order to fully exhaust all avenues 
in the potential verification of his service.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159 (2004).  

Given that the appellant has provided additional and more 
specific information pertaining to his alleged service, VA 
must now provide that information to the appropriate 
authorities for the purpose of assisting the appellant in the 
pursuit of his claim.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a) (2004).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should continue the 
development of the verification of the 
appellant's alleged service utilizing the 
additional and more specific information 
furnished by the appellant in his April 
2004 substantive appeal.  That 
information includes his Unit Number, 
revised dates of service, and his 
Military Occupational Specialty (MOS).  
If deemed necessary, the appellant should 
be asked to complete another National 
Archives and Records Administration 
(NARA) Questionnaire About Military 
Service.  


To that end, the additional information 
should be furnished to the National 
Personnel Records Center (NPRC), the 
Military Records and Research Branch 
(MRRB), and the United States Marine 
Corps (USMC), and any other agency deemed 
appropriate, together with a request for 
the verification of the appellant's 
alleged service.  A negative response 
should be obtained from the NPRC, MRRB, 
and USMC if no records are available.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of recognition as 
a veteran for the purpose of eligibility 
for VA benefits.  

If the benefits requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


